DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims filed 2/22/2021.
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 and 3/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang in US Patent 8475121.
Regarding claim 1, Liang discloses an article of manufacture comprising: 	an article body portion 31; 	at least one pedestal 32 integrally formed with the article body portion, the at least one pedestal disposed at an outer periphery of the article body portion, and structurally coupled to the article body portion; and 	at least one internal feature 33, the at least one internal feature disposed at least partially within the article body portion 31 and at least partially within the at least one pedestal 32, wherein at least a portion of the at least one internal feature 33 is hollow (it’s a hole).
Regarding claim 2, this claim recites a product-by-process limitation that provides no structural difference that patentably distinguishes over Liang.  See MPEP 2113.
Regarding claim 3, this claim recites a product-by-process limitation that provides no structural difference that patentably distinguishes over Liang.  See MPEP 2113.  Liang’s equivalent article body portion 31 is supported by pedestal 32.
Regarding claim 4, Liang discloses the article of claim 1, further comprising a coating disposed on the article body portion and the at least one pedestal (column 2 lines 7-22; Fig. 5 coating 41).
Regarding claim 5, Liang discloses the article of claim 4, wherein the at least one pedestal 32 forms a barrier between the at least one internal feature 33 and the coating 41, thereby preventing coating 41 from being disposed within the at least one hollow portion of the at least one internal feature 33 (see Fig. 5; column 3 lines 27-47 discuss how the pedestals protect the cooling hole).
Regarding claim 12, Liang discloses a method of forming a component comprising: 	selecting an orientation for the component being formed such that one or more structure aligns with at least one feature of the component (see Fig. 4 and 5; pedestals 32 line up with component 31 and cooling passages 33); 	forming the component and the one or more structure with the one or more structure 32 disposed on the at least one feature 33 (Fig. 5); 	coating the component and the one or more structure (with TBC 41; column 3 line 36); and 	blending at least one surface of the component with at least one surface of the one or more structure (see Fig. 5; the pedestals sit flush on the component 31 and are flush with the coating); 	wherein the at least one feature is disposed at least partially in the component and at least partially in the one or more structure (see Fig. 5; cooling hole 33 extends through the component 31 and pedestal 32).
Regarding claim 14, Liang discloses the method of claim 12, further comprising removing at least a portion of the one or more structure prior to coating the component (holes 33 are drilled prior to an application of TBC; column 3 line 29-39).
Regarding claim 15, Liang discloses the method of claim 12, wherein the one or more structure further comprises at least one support structure used to support the component during forming.
Regarding claim 16, Liang discloses the method of claim 12, wherein the at least one feature further comprises at least one film cooling hole (equivalent feature 33 is a film cooling hole; column 3 line 48).
Regarding claim 17, Liang discloses the method of claim 12, further comprising exposing the at least one feature 33 prior to coating such that the at least one feature is exposed to the exterior of the component (see Fig. 5; cooling hole 33 is in fluid communication, or exposed, to the exterior of the component).

Claim(s) 6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sezer et al. in US Patent Application Publication 2014/0102684 (“Sezer”).
Regarding claim 6, Sezer discloses an article comprising: 	an airfoil body 30, the airfoil body extending from a leading edge to a trailing edge, the airfoil body extending from a pressure side to a suction side, the airfoil body extending from a root portion to a tip portion (see the airfoil of Fig. 2A and 5); 	at least one internal cavity 34 disposed within the airfoil body; 	at least one pedestal 38 integrally formed with the airfoil body, the at least one pedestal protruding from an outer periphery of the airfoil body, the at least one pedestal structurally coupled to the airfoil body (Fig. 2A and 2B); and 	at least one film cooling hole 40, the at least one film cooling hole disposed at least partially within the airfoil body and at least partially within the at least one pedestal (Fig. 2A and 2B), wherein the at least one film cooling hole is in fluid communication with the at least one internal cavity.
Regarding claim 8, Sezer discloses the article of claim 6, wherein the at least one pedestal 38 is integrally formed with the suction side of the airfoil (see the pedestal on the suction side - right side - of the airfoil in Fig. 2A).
Regarding claim 9, Sezer discloses the article of claim 6, further comprising a coating disposed on the airfoil body and the at least one pedestal, wherein a thickness of the coating is between about 0 mils and about 200 mils (paragraph [0021] discloses a pedestal of this size, and paragraph [0022] discloses a thermal barrier coating having the same height as the pedestal; Fig. 2B).
Regarding claim 10, Sezer discloses the article of claim 9, wherein the coating disposed on the airfoil body is blended with the coating disposed on the at least one pedestal such that a transition between a surface of the airfoil and a surface of the at least one pedestal is smooth enough to include protrusions and other irregularities no greater than about 5 mils (see paragraph [0028] disclosing grinding, or blending, coating height to be flush with pedestal height).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sezer in view of Liang.
Regarding claims 7 and 11, Sezer discloses an equivalent film cooling hole having a metering section (simply, where the inlet of the passage where air enters from the internal supply passage), but does not explicitly disclose the at least one film cooling hole further comprising a diffusing section fluidly connected to the metering section, the diffusing section comprising: a first upstream portion disposed within the airfoil body; and a second downstream portion downstream from the first upstream portion, the second downstream portion disposed within the at least one pedestal, wherein the at least one pedestal is integrally formed with the suction side of the airfoil.  Instead, Sezer simply discloses a uniformly shaped cooling hole which meters air from the internal cavity through an integral pedestal and out to the suction side of the airfoil, but without a diffusion section.	Liang teaches an analogous gas turbine engine component cooling hole configuration (see Fig. 4 and 5 of Liang).  Specifically, with respect to such cooling holes, Liang teaches that it is desirable to incorporate diffusion sections near the downstream ends of the cooling passages because such a structure allows for cooling air to be diffused uniformly prior to being discharged which reduces cooling air exit momentum which maximizes the film cooling effect (see column 3 lines 48-62).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the film cooling hole of Sezer to include a diffusion region at the exit of the cooling hole like that taught by Liang because such a diffusion section allows for cooling air to be diffused uniformly prior to being discharged which reduces cooling air exit momentum which maximizes the film cooling effect, as taught by Liang.  The combination of art meets all of the limitations of both claim 7 and 11.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied above in view of Annerfeldt et al. in WO2019/141755 (“Annerfeldt”).
Regarding claim 18, Liang is silent to the method of claim 12, further comprising removing powder from the component via the at least one feature prior to coating the component.	Annerfeldt teaches an analogous cooled gas turbine engine component, like Liang, which has cooling passages traversing a component skin that serve to transfer fluid from within the component to external.  Specifically, Annerfeldt teaches that such cooled gas turbine components it may be desirable to produce such components by additive manufacture processes, and within that process clean out excess manufacturing debris/powder that remains prior to coating the component because such a process results in a more robust manufacturing process (see page 12 line 25 to page 13 line 2 describing such a process).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Liang by employing an additive manufacturing process and purging excess powder from the component through cooling passages because such a method yields a more robust manufacturing process, as taught by Annerfeldt.
Allowable Subject Matter
Claims 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the art of record is silent to the method of claim 12, wherein forming the component comprises forming the component via an additive manufacturing process, the method further comprising: selecting an orientation of the one or more structure relative to an additive manufacturing build direction such that the one or more structure acts as a support structure to the component during forming, wherein forming the component and the one or more structure further comprises forming the one or more structure before forming the component.	The art of record demonstrates manufacturing analogous structures via additive manufacturing processes (such as Annerfeldt applied above).  Further, additive manufacturing is known technique for manufacturing a wide array of gas turbine engine components.  The art of record, however, fails to explicitly disclose each and every limitation required of claim 13, specifically additively manufacturing via a process having all the limitations of claim 12 in addition to selecting an orientation of the one or more structure relative to an additive manufacturing build direction such that the one or more structure acts as a support structure to the component during forming, wherein forming the component and the one or more structure further comprises forming the one or more structure before forming the component.  
Claim 20 depends on claim 13.
Regarding claim 19, the art of record is silent to the method of claim 12, further comprising: heat treating the component prior to coating the component; and heat treating the component following blending at least one surface of the component.	Heat treatment of gas turbine engine components including cooled blades, stators, and shroud seal segments is a well-developed technique, as demonstrated by Fernihough et al. in US2005/0191422 (of record).  The art of record, however, falls short of disclosing or suggesting in combination heat treating the component prior to coating the component and heat treating the component following blending at least one surface of the component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US2005/0191422 discloses a process of cleaning a manufactured cooling turbine blade by flushing the turbine blade from within to evacuate debris through cooling holes, but such a step is performed to clean debris from a coating process - not prior to coating.  US2005/0191422 discloses a process of forming a cooling hole that includes plugging the hole, applying a coating, then removing material.  US4743462 discloses a method of masking a turbine blade cooling hole, applying a coating, and removing the mask to leave a cooling hole having a metered section and a diffusion section.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745